DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Toilet For Use While Squatting.
Claim Rejections - 35 USC § 112

Claims 41  - 44 and 53 - 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, in line 27, “a flat seat portion” and “an opening” are double inclusions of the previously recited “seat portion” and “opening” in line 19.  It is unclear how many seat portions and openings are being claimed.  For examination purposes, it will be assumed that the flat seat portion and opening are the same as the previously recited seat portion and opening, however clarification by amendment is required. 
Regarding claim 42, in line 30, a flat seat portion” and “an opening” are double inclusions of the previously recited “seat portion” and “opening” in line 20.  It is unclear how many seat portions and openings are being claimed. For examination purposes, it will be assumed that the flat seat portion and opening are the same as the previously recited seat portion and opening, however clarification by amendment is required. 
Regarding claim 44, it is  unclear if “a flat floor” is the same or different from the floor which is recited in patent claim 42, line 10. For examination purposes, it will be assumed that “flat” characterizes the floor of claim 42, but clarification by amendment is required. 
The remaining claims are indefinite insofar as they depend on a rejected base claim. 
Claim Rejections - 35 USC § 103
Claims 1, 6, 8, 15, 19, 22, 24, 26, 27, 33, 35, 41-44, 46, and 52 - 55 are rejected under 35 U.S.C. 103 as being unpatentable over GB  685960 (hereinafter GB ‘960) in view of Otway (GB 567702) and Kristoffersen (US 4,012,797). 
Regarding claim 1, GB ‘960 discloses a toilet (fig. 1) comprising toilet bowl for squatting comprising: a flat base configured to contact a floor, the base including an outlet (10) and defining a plane that includes a forward direction and a transverse direction perpendicular to the forward direction wherein: the toilet bowl is shaped to define a rearward portion (8) which includes the base and an elongate frontal extension (7) for a user to straddle (fig. 2), the frontal extension extending generally in a forward direction from the rearward portion by at least 290 mm (p. 2, ln. 55-56, 14 inches is approximately 355 mm); and at least a portion of the frontal extension is inclined and elevated relative to the base and configured to provide a clearance between the toilet bowl and the floor (see annotated figure below), and the toilet bowl further includes a rim (9) defining an opening of the toilet bowl (see annotated fig below), the rim extending around the periphery of both the frontal and rearward portions (see extent of rim 9 in fig 2), and the width of the frontal extension in a transverse direction does not exceed 200 mm in a forward most 190 mm of the frontal extension (note that the maximum width of the frontal extension is approximately 7 inches which is 177 mm [p. 2, ln. 54], the frontal extension is 355 mm [p. 2, In. 55-56, 14 inches is approximately 355 mm] and is generally uniformly wide up to the forwardmost portion); the rim has a profile in plan view that includes a convex rearward section connected to a convex frontal section via two concave side sections (see annotated figure below) . 
GB ‘960 however does not  show that the rim is inclined relative to the base in the forward direction throughout the frontal extension.  Attention is turned to Otway which teaches a similar toilet which can be used for squatting (1)  having a flat base and a frontal extension (see annotated figure below), where the frontal extension has a rim which is inclined relative to the base in the forward direction throughout the frontal extension (see annotated figure below).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have shaped the bowl and rim such that it is inclined in order to encourage/provide the ability for a user to assume a squatting position (lines 59-60).
GB ‘960 does not show a support structure configured to support a user above the opening of the bowl, which is pivotable attached to the bowl with a hinge assembly to pivot between an open position in which the support structure is rotated away from the bowl and a closed position in which the support structure abuts the rim, the support structure having an outermost edge shaped to correspond with the rim, a full length thereof contacting the rim or adjacent the hinge assembly in the closed position , the support structure having a flat seat portion, the seat portion surrounding an opening in the support structure.  Attention is turned to Kristoffersen which teaches a similar squatting toilet (fig. 1) having a bowl (28) with a rim (28A) and a support structure (20)  which is pivotably attached to the bowl by a hinge assembly (26) to pivot between an open position (fig. 5) in which the structure is rotated away from the bowl and a closed position (fig. 1, 2) in which the support structure abuts the rim, the support structure having an outermost edge (20A, see annotated figure below) shaped to correspond with the rim, a full length thereof contacting the rim or adjacent the hinge assembly in the closed position (see fig. 2 showing outermost edge 20A in abutment with the rim and adjacent the hinge structure 26)(col. 3, ln. 53-57), the support structure having a flat seat portion (see near leader line of 20 in figure 1) which surrounds an opening (not labeled but evident in figure 1).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have included a support structure having a seat portion that is configured to engage with the rim of GB ‘960 as modified so that the toilet can be used for crouching or seating, depending on user cultural preference (col. 2, ln. 50-58).
Regarding claim 6, GB ‘960 shows all of the instant invention as discussed above, but does not show a concave rim in side profile. Attention is again turned to Otway, which teaches that the rim is inclined relative to the base in the frontal extension in a side provide plane perpendicular to the base and extending in the forward direction and the rim is concave in the side profile plane. See figure 1 and annotated figure below.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have shaped the rim of GB ‘960 such that it is concave in side profile in order to encourage a user to assume a squatting position (lines 59-60)
Regarding claim 8, GB ‘960 shows all of the instant invention as discussed above, but does not show that the rim has a skewed U-shaped profile in a side profile plane.  Attention is again turned to Otway which teaches that the rim has a ‘skewed U-shaped’ profile with a forward most extent of the rim having a shallower inclination relative to the base than a rearmost extent.  See figure 1 and annotated figure below which shows that the rim portion in the forwardmost extent is much shallower in inclination than the rim which extends to the rear. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have shaped the rim of GB ‘960 such that it is concave in side profile in order to encourage a user to assume a squatting position (lines 59-60)
Regarding claim 15, GB ‘960 also shows that a minimum height of the rearward portion coincides with the outlet in the forward direction (note that the outlet 10 is the lowest portion of the rearward portion 8). 
Regarding claim 19, GB ‘960 shows a wall (skirt 11) extends from the base to the rim, and a height of the wall in a direction perpendicular to the base is lowest in the rearward portion. See annotated figure below. 

    PNG
    media_image1.png
    474
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    641
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    335
    500
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    544
    553
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    487
    645
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    340
    466
    media_image6.png
    Greyscale

Regarding claims 22 and 46, GB ‘960  as modified shows all of the instant invention as discussed above, but does not show that the frontal extension is provided with/shaped to provide a handle at a forwardmost extent/distal end.  Attention is again turned to Otway which teaches a squatting toilet with a forward extending lip/rim portion (see annotated figure above) which could be grasped and used as a handle if so desired.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a rim with forward extending lips such as those in Otway as this is a common structural technique for making toilet rims.  
Regarding claim 24, GB ‘960 as modified by Kristoffersen also shows a lid (22) configured to close the opening in the support structure so that the lid and support structure can collectively close the opening of the toilet bowl (fig. 3). 
Regarding claim 26, GB ‘960 as modified by Kristoffersen shows the lid (22) pivotably attached to the bowl and configured to pivot between open and closed positions (fig. 2, fig. 3); in the open position, the lid is rotated away from the support structure, in the closed position the lid abuts the support structure and closes the opening in the support structure; and when the lid and support structure are both in the closed positions, they close the opening of the toilet bowl. 
Regarding claim 27, GB ‘960 as modified by Kristoffersen shows that the support structure, when in the closed position, the outermost edge abuts the rim (col. 3, ln.53-57) such that an outer surface of the support and an outer surface of the bowl form a contiguous surface extending across the abutment. See annotated figure below. 

    PNG
    media_image7.png
    416
    567
    media_image7.png
    Greyscale


Regarding claim 33, GB ‘960 as modified shows all of the instant invention as discussed above and GB ‘960 further provides a nozzle (28, 29) mounted on a frontal extension configured to direct a jet of water into the bowl.
Regarding claim 35, GB ‘960 as modified shows all of the instant invention as discussed above, with GB ‘960 further showing an inlet (18) configured to provide a supply of water; a ridge within the toilet bowl in parallel with at least a portion of the rim (underside of 9 which is parallel with outermost edge of rim and under the proposed modification with Otway would be inclined, but remain parallel) which forms a channel in communication with the inlet (fig. 1) to carry water around the periphery of the bowl; a majority of the channel is open to allow water flow (see 26, 27), two lengths of channel are closed to prevent water from overflowing the toilet bowl (see annotated figure below); the two closed lengths extend along respective sides of the frontal extension; and the channel is open at the forwardmost extension  (28, 29). 
Regarding claim 52, GB ‘960 as modified by Otway shows that the frontal extension is upwardly inclined relative to the flat base. See annotated figure above.


    PNG
    media_image8.png
    412
    615
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    268
    490
    media_image9.png
    Greyscale



Regarding claims 41 and 53, GB ‘960 discloses a toilet for squatting  or sitting comprising: a bowl (24) with a rim (9) defining an opening (opening of bowl, fig. 2), wherein the bowl is shaped to define a rearward portion (8) including a base (see annotated figures above) and an elongate frontal extension (7) for a user to straddle, the frontal extension extending generally forwardly by at least 290 mm (p. 2, ln. 55-56, 14 inches is approximately 355 mm); a portion of the frontal extension is elevated or inclined relative to the base (see annotated figures above) and configured to provide a clearance between the bowl and the floor; the width of the frontal extension in a transverse direction does not exceed 200 mm in a forward most 190 mm of the frontal extension (note that the maximum width of the frontal extension is approximately 7 inches which is 177 mm [p. 2, ln. 54], and see that the frontal extension is generally uniformly wide up to the forwardmost portion); and the rim extends around the periphery of both the frontal and rearward portions (see extent of rim 9 in fig 2). 
GB ‘960 however does not  show that the rim is inclined relative to the base in the forward direction throughout the frontal extension.  Attention is turned to Otway which teaches a similar toilet which can be used for squatting (1)  having a flat base and a frontal extension (see annotated figure above), where the frontal extension has a rim which is inclined relative to the base in the forward direction throughout the frontal extension (see annotated figure below).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have shaped the bowl and rim such that it is inclined in order to encourage/provide the ability for a user to assume a squatting position (lines 59-60).
GB ‘960 also does not show a support structure as claimed. Attention is turned to Kristoffersen which teaches a similar toilet for use either a squatting toilet or a seated toilet (title) having a bowl (28) with a rim (upper edge 28A) defining an opening; a support structure (20) configured to support a user above the opening of the bowl, wherein the support structure has an outer most edge (20a) shaped to generally correspond with the three dimensional shape of the rim (see fig. 2, 5); a seat portion (upper surface of 20)(fig. 1) surrounding an opening in the support structure (hole of 20), which is pivotably attached to the bowl by a hinge assembly (26) to pivot between an open position (fig. 5) in which the structure is rotated away from the bowl and a closed position (fig. 1, 2) in which the support structure abuts the rim, the support structure having an outermost edge (20A) shaped to correspond with the rim, a full length thereof contacting the rim or adjacent the hinge assembly in the closed position (see fig. 2 showing outermost edge 20A in abutment with the rim and adjacent the hinge structure 26)(col. 3, ln. 53-57)(see annotated figure above), the support structure having a flat seat portion (see near leader line of 20 in figure 1) which surrounds an opening (not labeled but evident in figure 1); the support structure configured such that at least part of the seat portion is at least 110 mm (as per claim 41) or 120 mm (as per claim 53) from the rim. Note that the total height of the toilet from the floor to the top of the seat is 14 - 15 inches (col. 1, ln. 16-17); the height of the sides of the receptacle above the horizontal foot rest plane (i.e., the distance between 30 and 28a) is no more than 4 inches (col. 3, ln. 26-27); there are at least two inches below the horizontal foot rest plane (col. 3, ln. 17-18). Thus, there is at least 8 inches (14 inches minus 2 inches minus 4 inches), or 203 mm, between the support structure and the rim.  203mm is at least 110mm or 120mm.   It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a seat structure in the size claimed in the toilet of GB ‘960 as modified so that it can have additional functionality as a seated toilet based on user cultural preference at an appropriate height (col. 2, ln. 50-58). 


    PNG
    media_image10.png
    369
    568
    media_image10.png
    Greyscale

Regarding claim 42, GB ‘960 discloses a toilet for use as either a squatting or seated toilet, comprising: a toilet bowl for a squatting toilet comprising a rearward portion (8) including an outlet (10) and a base (see annotated figure above) and a frontal extension for a user to straddle (7), a rim (9) defining an opening (see annotated figure above), wherein the frontal extension is elongated in a forward direction from the rearward portion (see fig. 1,2), and wherein there is a transverse direction which is perpendicular to the forward direction; at least a portion of the frontal extension is elevated or inclined relative to the flat base (see annotated figures above) and configured to provide a clearance between the bowl and a floor in which the flat base rests; and the rim (9) extends along a periphery of both the frontal extension and the rearward portion (see extent of rim in figures 1, 2). The frontal extension has a length of at least 290 mm in the forward direction (p. 2, In. 55-56, 14 inches is approximately 355 mm); the width of the frontal extension in a transverse direction does not exceed 200 mm in a forward most 190 mm of the frontal extension (note that the maximum width of the frontal extension is approximately 7 inches which is 177 mm [p. 2, ln. 54], and see that the frontal extension is generally uniformly wide up to the forwardmost portion); the rearward portion has a maximum external width of approximately 14.5 inches which is 368 mm (p. 2, In. 128 - p. 3, In. 5, the maximum internal width is equal to the maximum internal length of the frontal extension [14 inches minus the width of the rim, approximately 0.5 inches, for a length of 13.5 inches]). Thus, GB ‘960 does not show that the rearward portion has a width of at least 400 mm. But it is noted that applicant does not indicate that the precise dimension of 400 mm has any particular criticality or unexpected result, and it appears that the device of GB ‘960 would function appropriately with the claimed width. Therefore, to have extended the width of GB ‘960 such that it is at least 400 mm in width would have been obvious to the ordinary artisan so that the toilet can be comfortably used by a variety of differently sized individuals.  It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Changes in size or proportion have been held to be within ordinary skill in the art. MPEP 2144.04(IV)(A).
GB ‘960 does not  show that the rim is inclined relative to the base in the forward direction throughout the frontal extension.  Attention is turned to Otway which teaches a similar toilet which can be used for squatting (1)  having a flat base and a frontal extension (see annotated figure above), where the frontal extension has a rim which is inclined relative to the base in the forward direction throughout the frontal extension (see annotated figure below).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have shaped the bowl and rim such that it is inclined in order to encourage/provide the ability for a user to assume a squatting position (lines 59-60).
GB ‘960 does not show the particulars of a support structure.  Attention is turned to Kristoffersen which teaches a similar toilet which is used for both squatting and sitting (title) having a rim (28a) and a bowl (28). There is a support structure (20) with a ‘concave cross section’ (see fig. 6, support in upright position is concaved in), inasmuch as applicant’s support has a ‘concave cross section’, which is configured to support a user above the opening of the bowl, wherein the support structure has an outermost edge (20A) which is shaped to generally correspond with the three-dimensional shape of the rim (see fig. 5, note that edge 20a and 28a are complementary), and a seat portion (top surface of 20, fig. 1) surrounding an opening in the support structure (see opening in fig. 1). The support structure is pivotably attached to the bowl by a hinge assembly (26) to pivot between an open position (fig. 5) in which the structure is rotated away from the bowl and a closed position (fig. 1, 2) in which the support structure abuts the rim, the support structure having an outermost edge (20A) shaped to correspond with the rim, a full length thereof contacting the rim or adjacent the hinge assembly in the closed position (see fig. 2 showing outermost edge 20A in abutment with the rim and adjacent the hinge structure 26)(col. 3, ln. 53-57)(see annotated figure above), the support structure having a flat seat portion (see near leader line of 20 in figure 1) which surrounds an opening (not labeled but evident in figure 1). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a seat structure in the device of GB ‘960 as modified like that taught by Kristoffersen so that it can be comfortably used as a seated toilet depending on the cultural preferences of the user. 
Regarding claim 43, GB ‘960 further shows a flat edge or surface (fig. 1, near 17, back vertical surface) which is configured to contact a wall, wherein the flat edge or surface defines a plate, the forward direction is perpendicular to the plane, and the transverse direction lies in the plane (see annotated figure above).
Regarding claim 44, wherein when in use on the flat floor, the forward and transverse directions are parallel to the floor. See the annotated figure above. 

    PNG
    media_image11.png
    1005
    742
    media_image11.png
    Greyscale


Regarding claims 54 and 55, GB ‘960 as modified shows all of the instant invention as discussed above, but the modification with Kristoffersen does not specifically show that the support structure has a maximum height of less than either 200 mm or 170 mm showing instead that it has a maximum height of 203mm. However, it is noted that applicant does not indicate that the precise dimensions of 200 mm or 170 mm have any particular criticality or unexpected result, and it appears that the device of GB ‘960 as modified with Kristoffersen would function appropriately with the claimed dimensions. Thus, while the combination does not explicitly provide that the maximum height is less than either 200 or 170mm, it would have been obvious to the ordinary artisan to adjust the overall height of the support structure, relative to the bowl, so that the toilet support surface can be located at a height which is suitable for seated use, when desired.   The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Claims 22 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘960, Otway, and Kristoffersen, as applied to claim 1, in view of EP0369681 (hereinafter EP ‘681).
Regarding claims 22 and 46, GB ‘960 shows all of the instant invention as discussed above, but does not show that the frontal extension is provided with a handle at a forwardmost extent/distal end. Attention is turned to EP ‘681 which teaches that it is known to provide a handle (58) at a front portion of the squat toilet (see fig.6).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the distal end/forward most extent of the toilet of GB ‘960 with a handle so that a user can stabilize themselves if necessary. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over GB ‘960, Otway, and Kristoffersen, as applied to claim 25, in view of Miller (US 2003/0154541).
 Regarding claim 31, GB ‘960 as modified shows all of the instant invention as discussed above, but does not show an actuator configured to move the support structure between open and closed positions, the actuator triggered by a non-contact sensor.  Miller teaches a toilet that has a support structure (25) which is raised and lowered by a motor that is triggered by a non-contact sensor (abstract).   It would have been obvious to have supplied an actuator and sensor in the device of GB ‘960 as modified so that the support structure can be raised and lowered automatically when approached by a user. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over GB ‘960, Otway, and Kristofferson, as applied to claim 23, in view of Ow (GB 2276890). 
Regarding claim 32, GB ‘960 as modified shows all of the instant invention as discussed above, and further provides a hinge assembly (26) which connects the support structure to the bowl, but does not show a nozzle in the hinge assembly which is configured to direct a water jet into the bowl.  Attention is turned to Ow which teaches a seat assembly (6, 7) having a hinge assembly (3) and a nozzle (5) which is configured to spray water into the bowl. It would have been obvious to have provided a bidet nozzle in the device of GB ‘960 as modified in order to increase user hygiene. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant’s arguments with respect to Peckan have been considered, but are moot since the rejection on longer relies on Peckan to teach the particulars of the incline in the frontal extension.
Applicant’s arguments with respect to Kristoffersen have been considered, but are not persuasive. 
Applicant argues that “around its entire periphery, the edge either contacts the rim or is adjacent the hinge assembly. In other words, the only section of the edge that does not contact the rim is the section adjacent the hinge assembly.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Applicant’s claims specify that “an outermost edge is shaped to correspond with the rim of the toilet bowl and that “a full length of the outermost edge” contacts the rim.  Applicant is referred to the annotated figure above for the Examiner’s reasoning as to what constitutes an outermost edge.  The claim does not specify that the support structure has a downwardly extending skirt having an edge that extends along the entire periphery/circumference of the support structure, as argued. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Art of interest to the instant invention has been noted on a prior PTO-892 form. See the final action dated 3/26/21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIN DEERY/Primary Examiner, Art Unit 3754